Rel: 8/8/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1130838
                             ____________________

                         Ex parte State of Alabama

                     PETITION FOR WRIT OF CERTIORARI
                    TO THE COURT OF CRIMINAL APPEALS

                       (In re: Terry Donnell Watson

                                           v.

                               State of Alabama)

 (Tuscaloosa Circuit Court, CC-99-487.60 and CC-99-1393.60;
           Court of Criminal Appeals, CR-12-2002)

BRYAN, Justice.

      WRIT DENIED. NO OPINION.

      Moore, C.J., and Bolin, Murdock, and Main, JJ., concur.

      Bryan, J., concurs specially.
1130838

BRYAN, Justice (concurring specially).

    The State of Alabama filed a petition for a writ of

certiorari requesting this Court to review the Court of

Criminal Appeals' decision in this case on the grounds that a

question before the Court of Criminal Appeals presents a

question of first impression for the Supreme Court of Alabama

and that the Court of Criminal Appeals' decision conflicts

with Ex parte Seymour, 946 So. 2d 536 (Ala. 2006). See Rule

39(a)(1)(C) and (D), Ala. R. App. P.    I concur in denying the

State's petition for a writ of certiorari based on those two

grounds for certiorari review. I write specially to note that

my vote to deny the State's petition should not be construed

as approval of this Court's decision in Ex parte Holbert, 4

So. 3d 410 (Ala. 2008), which was decided before I became a

Justice on the Court.   The State did not ask this Court to

consider overruling Ex parte Holbert.




                              2